Citation Nr: 0029029	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  94-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from September 1981 
to June 1986.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
September 1993 rating action with which the veteran disagreed 
in October 1993.  A statement of the case was issued in 
November 1993, and the appeal was perfected upon the receipt 
at the RO of a VA Form 9 (Appeal to Board of Veterans' 
Appeals) in December 1993.  In due course, the appeal was 
forwarded to the Board in Washington, DC, and in February 
1996, the Board remanded the matter to the RO for additional 
development.  The case has since been returned to the Board.  


REMAND

A review of the record reflects that the primary reason the 
Board remanded the veteran's claims in February 1996 was to 
have the RO make further attempts to obtain the veteran's 
service medical records.  The evidence at that time revealed 
that when the RO contacted the National Personnel Records 
Center (NPRC), as is routine when seeking service medical 
records in connection with claims for service connection 
benefits, the NPRC advised, in June 1993, that the veteran 
had been assigned to an Army Reserve unit after his active 
duty, and it was suggested that this unit be contacted for 
further information.  Later that month the RO addressed a 
letter to the unit identified by NPRC, asking that unit to 
forward the requested records.  No response from that unit 
was received, and the veteran then apparently advised the RO 
in a telephone conversation that his reserve unit did not 
have his records, and that he was told that the records were 
at the NPRC.  The RO made no further attempts to secure the 
veteran's service medical records, and although the veteran 
was examined for VA purposes in February 1993, his claim was 
denied in September 1993.  

Since the medical evidence showed that the veteran was 
diagnosed to have the disabilities for which service 
connection was sought, and it was unclear why no service 
medical records were available, the Board remanded the case 
to the RO in order to make further attempts to obtain those 
records, as well as the veteran's service personnel records.  
The Board also asked that "[i]f no records are available, it 
should be certified as to the reason why."  

It appears from the record that has since been returned to 
the Board, that in March 1996, the RO contacted the NPRC, and 
asked for the veteran's service medical and personnel 
records, as well as for an explanation if none were 
available.  For reasons that are unclear from the record, it 
appears that in April 1996, a response to this request was 
received from the Headquarters Air Reserve Personnel Center, 
rather than either the NPRC to whom the request was evidently 
sent, or an Army related personnel center, since it was with 
the Army that the veteran served.  In any case, this response 
directed the RO to make inquiries for the veteran's service 
records at the NPRC.  

It does not appear that the RO made any further attempts to 
contact the NPRC until August 1998, and that follow-up 
inquires were made in April 1999, and June 1999.  In January 
2000, the RO evidently received a response from the NPRC.  
The documentation of this response, however, does not make 
clear from whom it was received, or the information it was 
meant to convey.  In any event, no service medical records 
accompanied it.  Then, in March 2000, the RO received a 
letter dated in February 2000, from the U.S. Army Reserve 
Personnel Command, which included a copy of the veteran's 
Report of Separation from Active Duty, as well as a 
microfiche of a portion of the veteran's service personnel 
records.  The only medical record included on this 
microfiche, however, was the report of the examination of the 
veteran conducted in connection with his 1981 enlistment.  No 
explanation was provided in this letter to explain the 
absence of the veteran's service medical records, and, in 
fact, it appears that this information had been obtained 
through the veteran's efforts, rather than those of the RO.  

As stated initially, the Board previously remanded the 
veteran's case because it was unclear as to why the veteran's 
service medical records were unavailable.  Although 
considerable time has elapsed since the Board first remanded 
this matter, it remains unclear as to why these records are 
unavailable.  In reviewing the record, however, it is 
observed that the designation of the unit to which the 
veteran was apparently assigned while in the Army Reserves 
has not been consistent.  A document titled "SIDPERS-USAR 
UNIT TRANSCRIPT SELECTION MENU, reflects that the veteran may 
have been assigned to HHD MNT DS/GS, 0352 CS Battalion.  The 
June 1993 response, apparently received from NPRC, identified 
the reserve unit to which the veteran was assigned as HHD, 
352 Maintenance Battalion, and the microfiche records 
received in March 2000, revealed that the veteran was 
assigned to the 0928 Maintenance Company (LE) (GS).  The 
significance of these differences is unclear, but given the 
apparent difficulty in securing the veteran's service medical 
records, as well as the absence of an explanation to account 
for this difficulty, additional inquiry directed toward these 
specific units would be useful. 

Moreover, because the post service treatment records that 
have been associated with the claims file, include comments 
from the veteran to those treating him that he received 
psychiatric treatment in service, fairness requires that a 
diligent effort be undertaken to secure these service 
records.  Likewise, the Board is mindful of the holding by 
the Court of Appeals for Veterans Claims in Stegall v. West, 
11 Vet.App. 268 (1998), where the Court determined that a 
previous remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court held that "where, as here, the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 217.  
Since the Board had previously requested an explanation to 
account for the unavailability of the veteran's service 
medical records, and none appears to have been provided, this 
alone would require the case to be returned.  

Although the delay occasioned by this additional Remand is 
regrettable, under the circumstances described above, this 
case is being returned to the RO for the following action:  

1.  The RO should contact the veteran in writing 
and ask him to identify the name and address of 
any military unit with which he served after June 
1986.  

2.  The RO should contact the NPRC, and request 
verification of any period of military service 
(active duty, active duty for training, or 
inactive duty training) performed by the veteran 
after June 1986, as well as the units to which the 
veteran was assigned during any such service.  In 
addition, the RO should request from that 
organization a copy of the veteran's service 
medical records, and in doing so, inform them that 
the veteran may have also served in the Army 
Reserves after June 1986, with either the 928 
Maintenance Company (LE)(GS); HHD, 352 CS 
Battalion; and/or HHD, 352 Maintenance Battalion, 
DS/GS, (or any other unit the veteran may have 
identified in response to the request set out in 
paragraph 1).  If no service medical records can 
be located by the NPRC, it should be requested 
that this be clearly set forth.  Moreover, the RO 
should separately write to the following units, 
requesting that they provide copies of any of the 
veteran's service medical records that may be in 
their possession, or a response that they have no 
such records, if that is the case:

	928th Maintenance company (LE)(GS)
	1690 Riverside Drive 
Macon Georgia 31201

	HHD MNT DS/GS
352 CS Battalion
1690 Riverside Drive
Macon, GA 31201

HHD DS/GS
352 Maintenance Battalion
1690 Riverside Drive
Macon, GA 31201

The RO should also request, in writing, the 
veteran's service medical records from any other 
unit he identifies in response to paragraph 1, 
and, in any case, copies of all correspondence 
sent by the RO in connection with this Remand, as 
well as copies of all replies received, should be 
associated with the claims file.  

3.  After the development requested in paragraphs 
1 and 2 has been accomplished, the RO should 
examine any response received, and if there is an 
indication of in-service treatment or complaints 
of any psychiatric disorder and/or migraine 
headaches, appropriate additional development as 
may be necessary should be undertaken, to include 
an examination of the veteran to determine the 
relationship, if any, between the veteran's 
service and his current disabilities. 

4. Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action should 
be taken.

5.  Next, the RO should review the evidence of 
record and enter its determination as to whether 
service connection is warranted for a psychiatric 
disorder and/or migraine headaches.  If any 
decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, and they 
should be given a reasonable opportunity to 
respond before the case is returned to the Board 
for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



